Title: To Thomas Jefferson from George Jefferson, 11 January 1809
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Richmond 11th Janr 1809
                  
                  This will be handed to you by Mr Strobia, who is so obliging as to take charge of the two boxes containing the Terrines, as well as of the small box, about which I lately wrote you.
                  I am Dear Sir Your Very humble Servt.
                  
                     Geo. Jefferson
                     
                  
               